DETAILED ACTION
	In Reply filed on 05/06/2021 Claims 10- 12, 14- 25, and 27- 29 are pending. Claims 10, 15- 16, and 22 are currently amended. Claims 1- 9, 13, and 26 are canceled. Claims 10- 12, 14- 25, and 27- 29 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10- 12, 14- 25, and 27- 29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the limitation “a sensor mounted at a leading side of the nozzle opposite the compactor and configured to generate a signal indicative of a surface condition of a structure being formed by the composite material.” 
The closest reference, US 2019/0383759 A1 (“Johnson”), teaches a sensor (210) mounted at a trailing side with respect to the compactor (208), where the sensor generates a signal indicative of a surface condition of a structure being formed by the composite material (Fig. 2 and [0023- 0026, 0035, 0064- 0065, 0138- 0139]). However, Johnson does not teach or suggest a sensor at a side of the nozzle opposite the compactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744